Citation Nr: 0704381	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
the veteran's service-connected squamous cell and basal cell 
carcinoma, to specifically include on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1) (2006).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that granted service connection for 
squamous and basal cell carcinomas, and assigned separate 10 
percent ratings for each disability, effective September 10, 
1990.  

In a July 2004 rating decision, the RO combined the veteran's 
squamous and basal cell carcinomas into a single service-
connected disability, and awarded an initial 30 percent 
rating for that disability, with an earlier effective date of 
August 21, 1990.  Because the 30 percent rating does not 
represent the maximum rating available for this disability, 
the veteran's claim seeking a higher initial rating for his 
squamous cell and basal cell carcinoma remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

When the veteran's claim for a higher initial evaluation for 
his squamous cell and basal cell carcinoma was previously 
before the Board in July 2006, it was remanded to honor the 
veteran's outstanding request to testify before a traveling 
Veterans Law Judge at a hearing conducted at the local VA 
office; that hearing was conducted before the undersigned 
Acting Veterans Law Judge in September 2006.

In a March 9, 2000, decision, the Board denied the veteran's 
claim of service connection for bilateral hearing loss on the 
basis that it was not well grounded under the law then in 
effect.  Pursuant to 38 U.S.C.A. § 7103(a) (West 2002) and 
38 C.F.R. § 20.1102(a) (2006), a decision of the Board is 
final on the date stamped on the face of the Board's 
decision, i.e., March 9, 2000, unless the Chairman orders 
reconsideration.  Hayslip v. Principi, 364 F.3d 1321 (Fed. 
Cir. 2004).  Section 7 of the Veterans Claims Assistance Act 
of 2000 (VCAA), however, provides that if a claim that was 
denied as not well grounded became final between July 14, 
1999, and November 9, 2000, it may be readjudicated under the 
VCAA "as if the denial or dismissal had not been made," 
provided a timely request is filed by the claimant or on the 
Secretary's own motion.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 
2003).  If there was a request made by the claimant, that 
request had to be filed by the claimant no later than two 
years after the date of the enactment of the VCAA, i.e., not 
later than November 9, 2002.

Here, a review of the claims folder shows that in July 2002, 
VA responded to the veteran's United States Representative, 
who contacted the RO regarding VA's denial of the veteran's 
bilateral hearing loss claim; that correspondence reflects 
that the RO informed the veteran's United States 
Representative that the veteran had to submit new and 
material evidence to reopen a claim of service connection for 
bilateral hearing loss because the Board had "upheld its 
decision" to deny service connection.  The Board interprets 
the inquiry of the veteran's United States Representative, 
which was made prior to November 9, 2002, as a request to 
have the veteran's bilateral hearing loss claim readjudicated 
under the VCAA.  See 38 C.F.R. § 3.155(a) (2006) (recognizing 
that that a Member of Congress can make an informal claim on 
behalf of a veteran).

In this regard, the Board notes that the General Counsel of 
VA has recognized that if a timely request for readjudication 
has been made under section 7 (b) of the VCAA, the first 
adjudication of the claim must be made by the agency of 
original jurisdiction, and if the veteran wishes to appeal, 
he or she must file a timely notice of disagreement with the 
decision, even when, as here, the original decision had been 
appealed.  Further, when a claim is readjudicated under the 
VCAA, the Board need not vacate any prior decision on the 
claim.  VAOPGCPREC 03-2001, 66 Fed. Reg. 33,311 (2001).  In 
light of the foregoing, the Board refers the veteran's 
bilateral hearing loss claim to the RO for appropriate 
development and de novo adjudication.

In the introduction to the July 2006 remand, the Board 
indicated that the veteran had raised the issue regarding 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
hearing loss and referred the issue to the RO for appropriate 
consideration.  The RO has taken no action on the veteran's 
bilateral hearing loss claim since the March 9, 2000, Board 
decision.  In light of the foregoing, the Board reiterates 
that the RO must consider the claim de novo, because the 
application of section 7(b) of the VCAA erased any finality 
that would have attached to the unappealed March 9, 2000, 
Board decision.

In October 2006, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative assert that a higher 
initial rating is warranted for the veteran's squamous cell 
and basal cell carcinoma on an extraschedular basis because 
the condition has required numerous surgeries and frequent 
periods of hospitalization and medical care, thus rending 
impractical the application of the regular schedular 
standards.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  The VA 
schedule of ratings will apply unless there are exceptional 
or unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  If exceptional circumstances are found, the 
matter must be referred to the Under Secretary for Benefits 
or the Director of Compensation and Pension Services for 
consideration of assignment of an extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(1).

The Board finds that the evidence presents such an 
exceptional or unusual disability picture and the RO should 
forward the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of the assignment of an extraschedular rating.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that it is 
improper for the Board to consider, in the first instance, 
entitlement to an extraschedular rating.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996)).  

In reaching this determination, the Board observes that, in 
this case, the RO declined to forward the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of the assignment of an 
extraschedular rating.  The RO found that the evidence did 
not establish such exceptional factors or circumstances 
associated with the veteran's disablement such as to warrant 
the referral for extraschedular consideration.  On remand, 
the RO must do so.

Accordingly, the case is REMANDED for the following action:

1.	After undertaking any development 
deemed necessary, the AMC should 
forwarding the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating for the veteran's 
service-connected squamous cell and 
basal cell carcinomas.

2.	Thereafter, the AMC should readjudicate 
the veteran's claim for an initial 
rating in excess of 30 percent for his 
squamous cell and basal cell 
carcinomas.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, 
which should include all pertinent laws 
and regulations, and be afforded a 
reasonable opportunity to reply 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

